Exhibit 10.1
FIRST AMENDMENT TO
THE FISCAL YEAR 2008
MID-TERM INCENTIVE PROGRAM
[Performance Period Fiscal 2008-2010]
Adopted Effective September 11, 2008
     THIS FIRST AMENDMENT TO THE FISCAL YEAR 2008 MID-TERM INCENTIVE PROGRAM
ESTABLISHED PURSUANT TO THE SYSCO CORPORATION 2004 CASH PERFORMANCE UNIT PLAN
(this “Amendment”).
          WHEREAS, the SYSCO Corporation 2004 Cash Performance Unit Plan,
effective as of September 3, 2004 and as amended (the “CPU Plan”), was adopted
in order to increase stockholder value and to advance the interests of SYSCO
Corporation (the “Corporation”) and its subsidiaries by providing financial
incentives designed to attract, retain and motivate key employees of the
Corporation and its subsidiaries;
          WHEREAS, Section 8.1(a) of the CPU Plan grants the Compensation
Committee of the Board of Directors of the Corporation (the “Committee”) the
discretionary authority to prescribe, amend and rescind rules and regulations
relating to the CPU Plan or any outstanding Awards granted under the CPU Plan in
order to carry out the successful operation of the CPU Plan; and
          WHEREAS, the Committee has determined that for the effective
administration of the CPU Plan to ensure comparability of results between fiscal
years, it is in the best interests of participants under the CPU Plan and the
Corporation to amend, effective September 11, 2008, the Fiscal Year 2008
Mid-Term Incentive Program established effective September 18, 2007 under the
CPU Plan (the “2008 Program”), by (i) providing, with respect to Participants
other than Covered Employees, that in the event a Fiscal Year of the Corporation
during any Performance Period under the 2008 Program is longer than 52 weeks (a
“Long Fiscal Year”), the Operating Pre-Tax Earnings (“OPTE”), Net Earnings Per
Share (“EPS”), and sales results (individually and collectively, the “Results”)
for the Corporation and/or its subsidiaries for such Long Fiscal Year shall be
reduced by an amount determined by multiplying (A) the Results for the last
quarter of such Long Fiscal Year by (B) 1/14th; and (ii) granting the Committee
the discretion to reduce the Payment Amount to a Covered Employee to take into
account the foregoing provisions relating to a Long Fiscal Year.
          NOW, THEREFORE, the Corporation hereby amends, effective September 11,
2008, Section 2(c) of the 2008 Program to read as follows:
          “(c) Fiscal Years. For purposes of this Performance Period, Fiscal
Years shall mean the fiscal years of the Company; provided, however, that with
respect to Participants other than Covered Employees, for purposes of measuring
performance for any Fiscal Year that is greater than 52 weeks (including the
Fiscal Year preceding the Performance Period) (any such year, a “Long Fiscal
Year”) the relevant results of the Company and/or its Subsidiaries for the Long
Fiscal Year shall be adjusted as follows: the relevant results for the Long
Fiscal Year shall be reduced by the amount determined by multiplying (i) the
relevant results for the last quarter of the Long Fiscal Year by (ii) 1/14th.
For purposes of the preceding sentence, the relevant results shall mean OPTE and
sales for purposes of the Table A calculations, and EPS and sales for purposes
of the Table B calculations. With respect to Covered Employees, the Committee
shall have the discretion to reduce the Payment Amount to a Covered Employee to
give effect to the foregoing provisions relating to adjustments for Long Fiscal
Years.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as
of this 11th day of September, 2008.

                  SYSCO CORPORATION    
 
           
 
  By:   /s/ Michael C. Nichols    
 
  Name:  
 
Michael C. Nichols    
 
  Title:  
 
Sr. Vice President, General Counsel and Corporate Secretary
 
    

         
ATTEST:
       
 
       
By:
  /s/ Thomas P. Kurz    
Name:
Title:
 
 
Thomas P. Kurz
 
Vice President and Deputy General Counsel
 
     

 